Citation Nr: 1722646	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  12-28 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for hypertension.

3. Entitlement to an extraschedular rating for radiculopathy with partial right foot drop.

4. Entitlement to special monthly compensation based on loss of use of the right foot due to service-connected radiculopathy with partial right foot drop.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1981.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the VA Regional Office (RO) that, in part, denied service connection for diabetes mellitus and hypertension and from a March 2010 decision of the RO that, in part, denied entitlement to TDIU.  Further, in March 2012, the RO denied a rating in excess of 60 percent for service-connected radiculopathy with partial right foot drop.

In a March 2015 decision the Board remanded the claims for service connection for diabetes mellitus and hypertension and entitlement to TDIU and denied a rating in excess of 60 percent for radiculopathy with partial right foot drop.  

The Veteran appealed the Board's March 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2016 Memorandum Decision, the Court found that the Board failed to provide adequate reasons and bases as to why an extraschedular evaluation for the Veteran's radiculopathy with partial right foot drop was not warranted.  The Court determined that the Veteran did not allege error regarding the Board's denial of a higher schedular evaluation for radiculopathy with partial right foot drop and therefore did not consider the matter.  As the Court found no error in the Board's analysis of the schedular rating for radiculopathy with partial right foot drop, the issue has been recharacterized as reflected on the title page.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ("Court will [not] review BVA decisions in a piecemeal fashion"); see also Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) ("[a]dvancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court").

The issues of entitlement to service connection for diabetes mellitus and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's radiculopathy with partial right foot drop does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

2. The Veteran's radiculopathy with partial right foot drop does not result in loss of effective function other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance

3. As a result of his service-connected disabilities, the Veteran is unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. Referral for consideration of an extraschedular evaluation for radiculopathy with partial right foot drop is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8520 (2016).

2. The criteria for special monthly compensation under 38 U.S.C. 1114(k) based on loss of use of the right foot are not met.  38 U.S.C.A. § 1114(k) (West 2015); 38 C.F.R. § 3.350 (2016).

3. The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an Extraschedular Rating for Radiculopathy

The Veteran argues that referral for consideration of an extraschedular rating is warranted for his radiculopathy with partial right foot drop.  

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected radiculopathy with right foot drop that would render the schedular criteria inadequate.  The schedular rating criteria in Diagnostic Code 8520 specifically provide for disability ratings based on the severity of incomplete paralysis of the sciatic nerve as well as ratings for neuritis and neuralgia.  See 38 C.F.R. § 124a (2016).  In this case, the Veteran's right lower extremity radiculopathy has been manifested by moderately severe incomplete paralysis of the sciatic nerve.  The use of term such as "severe," "moderate," and "mild" allow the Board to consider all the symptoms and impairment, which in this case includes foot dragging and/or slapping when walking, tripping when walking, difficulty operating the brake and gas pedal when driving, and pain and numbness.  The Board also acknowledges that the Veteran has reported using a cane when walking and has reported falls due to tripping when walking.  Further, he was noted to have muscle atrophy at his September 2009 and August 2011 VA examinations, and on his September 2009 VA examination inversion and eversion strength to gravity and resistance were noted to be absent on the right, although he had right ankle dorsiflexion to 5 degrees and plantar flexion to 40 degrees.  The Board finds that all of the Veteran's symptoms and impairment, as described above and by the Veteran himself, particularly the level of impairment manifested by impairment of the sciatic nerve, are part of the schedular rating criteria.

As the Veteran's symptoms are all contemplated in the rating assigned, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Furthermore, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service connected disabilities. 

In this case, the Veteran has specifically argued only that an extraschedular rating is warranted based on his right lower extremity radiculopathy, not the combined effect or collective impact of any of his additional service-connected disabilities.  The record further does not suggest any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  The Veteran is separately rated for his degenerative disc disease, and that schedular rating considers the Veteran's limitation of motion and functional loss caused by pain, stiffness, weakness, and fatigability with use.  The Veteran has testified to pain and functional limitation involving both his back and right lower extremity, but the Board does not find that the disabilities have a collective impact that is exceptional and not captured by the assigned schedular evaluations.  

As there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case. 38 C.F.R. § 3.321(b)(1).

Entitlement to Special Monthly Compensation for Loss of Use

The Veteran contends that he is entitled to special monthly compensation for the loss of use of the right foot due to her service-connected radiculopathy with right foot drop.

Special monthly compensation under 38 U.S.C. 1114(k) is payable for each anatomical loss or loss of use of one foot.  38 C.F.R. § 3.350(a).  Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350 (a)(2)(i). 

The regulations further provide that extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more, will constitute loss of use of the foot involved; complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. § 3.350(a)(2)(i)(a) and (b).

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that remaining function of the right foot is accomplished equally well by an amputation stump or prosthesis or that the Veteran has suffered an anatomical loss of the right foot.  The Veteran has not contended, and the evidence does not otherwise show, anatomical loss of the right foot.  The Veteran has instead asserted functional difficulties due to his right radiculopathy with partial foot drop.  Specifically, the evidence shows he experiences pain, numbness, and weakness that result in foot dragging and/or slapping when walking, tripping when walking, and difficulty operating the brake and gas pedal when driving.  He has been noted to have muscle atrophy in his right lower extremity, and on VA examination in September 2009 inversion and eversion strength to gravity and resistance were noted to be absent on the right.

However, despite the Veteran's difficulties, he remains ambulatory.  He has reported using a cane outside his home, particularly on uneven surfaces where he has difficulty walking without tripping.  However, as recently as his January 2017 statement the Veteran reported he continues to get around within his home without use of a cane, although he sometimes falls.  He also reported in his January 2017 statement that he continues to drive at times, albeit cautiously as he has difficulty telling how hard he is pressing the brake or gas pedal.  He did note that sometimes he feels he is unable to drive safely due to pain and numbness in his right foot.

The August 2011 VA examiner opined the Veteran had moderately severe incomplete paralysis of the sciatic nerve on the right side, manifest with mild intermittent pain and numbness, partial right foot drop, muscle strength 1 out of 5 in ankle dorsiflexion, and muscle atrophy.  However, even considering all of the symptoms, the examiner opined that there is not functional impairment of an extremity such that no effective function remains other than that which would be equally well served by amputation with prosthesis.

The Board agrees.  While the evidence demonstrates that the Veteran experiences functional difficulties with his right lower extremity as described above, the Board finds that the symptoms and functional impairment related to the right leg do not suggest that function of the right foot is accomplished equally well by an amputation stump or prosthesis.  The Veteran is still able to ambulate, at times even without an assistive device, is sometimes able to drive using the foot, and retains some range of motion in the ankle despite decreased strength.

Based on the forgoing, the Board finds that entitlement to special monthly compensation under the provisions of 38 U.S.C. § 1114(k) for loss of use of the right foot is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against an award of special monthly compensation for the loss of use of the right foot at any point during the appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Entitlement to TDIU

VA regulations allow for the assignment of a total disability rating based on individual unemployability (TDIU) when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for extraschedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b).

As of February 18, 2009, the Veteran is rated at 60 percent for radiculopathy with partial right foot drop, 20 percent for degenerative disc disease, 10 percent for acid peptic disease with recurrent duodenal ulceration and hiatal hernia, and noncompensable each for bronchitis and hemorrhoids, for a combined rating of 70 percent.  Therefore, the Veteran meets the schedular rating criteria for TDIU.

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor that takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2012); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

On his application for TDIU the Veteran indicated he had worked as a contract specialist since 1985 and was last employed in January 1999.  He indicated that at that time he had heart surgery, then colon and then fall bladder surgery.  He indicated his service-connected disabilities involve his back and right lower extremity caused him to become too disabled to work as of February 2009.

In a January 2017 statement to the VA the Veteran stated that between 2000 and 2002 his back disability worsened so significantly that he was unable to work due to his back and right leg disabilities.  He stated that his condition worsened after his May 2002 back surgery.  He reported he uses a cane when not at home.  He stated that his back pain interferes with his ability to sleep and will keep him up most of the night at least two to three times per month.  He stated he is only able to walk or stand for five to ten minutes before needing to sit down.  In a recliner he reported he is able to sit for close to an hour before needing to stand up, but in a less comfortable chair he is able to sit for only 10 to 15 minutes.

In January 2010, a VA examiner opined that the Veteran was able to do some sedentary employment despite his service-connected back and radiculopathy disabilities.  

A VA examiner in August 2011 opined that the Veteran's radiculopathy with partial right foot drop did not impact his ability to work.

In July 2015, a VA examiner opined that "there is no objective evidence of the presence of any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  The examiner further stated that someone with similar diagnoses and pathological findings would be capable of sedentary to moderate physical activity.

In March 2017 a private vocational consultant reviewed the Veteran's claims file and interviewed the Veteran.  The consultant opined that the Veteran's service-connected back disability and radiculopathy with partial right foot drop have precluded him from securing and following a substantially gainful occupation, including sedentary employment since at least 2002 when his condition worsened following his back surgery.  The consultant explained that even at the sedentary level, work requires the ability to stand and walk for brief periods of time and up to occasionally throughout the day, which the Veteran would not be able to do.  He is also unable to sit for more than 20 to 30 minutes before needing to stand up and move.  The consultant further stated that the Veteran's pain and fatigue due to his service-connected disabilities would cause the Veteran difficulty maintaining attention.  The consultant noted that the Veteran reported needing to lie down for pain relief at times during the day.

The Board acknowledges the opinions of the VA examiners, but finds them of limited probative value as they are conclusory without discussion of specific functional limitations faced by the Veteran.  The Board has considered the Veteran's own statements as to his functional limitations as well as the discussion of the private vocational consultant.  The Veteran's occupational experience as a contract specialist suggests sedentary employment.  However, the Veteran has credibly reported functional limitations that would affect sedentary employment, including a need to frequently change positions, including between standing and sitting and at times reclining to alleviate back pain.  He has also reported difficulties ambulating due to his right lower extremity radiculopathy.  Giving the Veteran the benefit of the doubt, the Board finds that his service-connected disabilities preclude gainful employment.
 
Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   Notice letters were sent to the Veteran in March 2009 and November 2009, prior to the initial adjudication of the claim on appeal.  The letters informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in September 2009, January 2010, August 2011, and July 2015.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).



ORDER

Referral for consideration of an extraschedular evaluation for radiculopathy with partial right foot drop is denied.

Special monthly compensation under 38 U.S.C. 1114(k) based on loss of use of the right foot is denied.

TDIU is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.


REMAND

Although the Board regrets the additional delay, a remand is required as to the issues of entitlement to service connection for diabetes mellitus and hypertension.

Diabetes Mellitus

Service treatment records reflect that the Veteran was found to have increased fasting blood sugar and two-hour postprandial glucose levels during his retirement examination in February 1981.  The impression at that time was mild chemical diabetes (borderline).

In a February 2009 letter the Veteran's treating physician stated that the Veteran "is noted to have Diabetes Mellitus upon his discharge from the service" and that "[s]ubequently his diabetes has progressed and now is very severe."  The doctor concluded that the Veteran had diabetes at the time of his separation from service.

In August 2012 the Veteran was afforded a VA examination at which he was diagnosed with diabetes mellitus.  The examiner opined that the Veteran did not meet the criteria to support a diagnosis of diabetes until after service.  The examiner concluded that the condition was not incurred in or caused by the Veteran's service.  

In its March 2015 remand, the Board found that the two medical opinions of record fall short of detail allowing for appellate review, and remanded for a new VA examination and opinion.

The Veteran underwent that examination in May 2015.  The examiner opined that the Veteran's diabetes mellitus was not caused by his service or caused or aggravated by a service-connected condition.  The examiner further opined that the condition was not diagnosed within one year of separation from service.  However, the examiner offered no rationale to explain the offered opinion.  Therefore, the Board must again find the evidence of record insufficient on which to base a determination and must remand for an adequate VA opinion.

Once VA undertakes to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  When the Board's remand requests are not satisfied, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Hypertension

Service treatment records reflect that the Veteran was found to have elevated blood pressure during his retirement examination in February 1981.  A five-day blood pressure check was conducted, with average reading of 132/90.

In a February 2009 statement the Veteran's treating physician indicated he had reviewed the Veteran's medical records from the time of his discharge from service to present.  The doctor stated that at the time of the Veteran's discharge his blood pressure was noted to be significantly elevated and there is documentation of several blood pressure readings taken at different times that were also elevated.  The examiner opined that at the time of the Veteran's discharge he had moderate to severe hypertension as normal blood pressure is less than 140/80 and blood pressures in the 160/100 range denote moderately severe hypertension.

The Veteran was afforded a VA examination in August 2012 at which he was diagnosed with essential hypertension.  The examiner opined that there is no evidence to support a diagnosis of hypertension during service.  The examiner concluded that the Veteran's hypertension did was not incurred in or caused by service.

In its March 2015 remand, the Board found that the two medical opinions of record fall short of detail allowing for appellate review, and remanded for a new VA examination and opinion.

The Veteran underwent that VA examination in May 2015.  The examiner opined that the Veteran's hypertension was not caused by his service or caused or aggravated by a service-connected condition.  The examiner further opined that the condition was not diagnosed within one year of separation from service.  However, the examiner offered no rationale to explain the offered opinion.  Therefore, the Board must again find the evidence of record insufficient on which to base a determination and must remand for an adequate VA opinion.

Once VA undertakes to provide an examination, it must provide an adequate one.  Barr, 21 Vet. App. at 312.  When the Board's remand requests are not satisfied, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, 11 Vet. App. 268.

Accordingly, the case is REMANDED for the following action:

1. Obtain a new VA opinion as to the onset and etiology of the Veteran's diabetes mellitus and hypertension.  A new VA examination is not necessary unless the VA examiner/reviewer providing the opinion determines one is needed.

The examiner/reviewer should opine as to the following for both diabetes mellitus and hypertension:

a) Is it at least as likely as not (50 percent probability or more) that the Veteran's diabetes mellitus/hypertension onset in service or was caused by service.

b) Is it at least as likely as not that the Veteran's diabetes mellitus/hypertension onset within a year of the Veteran's separation from service.  If so, describe the severity of the condition within the first year.

c) Is it at least as likely as not that any of the Veteran's service-connected disabilities caused or aggravated his diabetes mellitus/hypertension.  If aggravation is found, the examiner should describe the baseline manifestation of the Veteran's diabetes mellitus/hypertension prior to aggravation and the increased manifestations that are proximately due to the service-connected disability.

All opinions and conclusions expressed must be supported by a complete rationale.

2. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


